Citation Nr: 1144893	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-17 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD) and asbestosis.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1954 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned at a hearing held in September 2008.  A transcript of the hearing is of record.

In November 2008, the Board remanded the claim for further development.  In April 2009, the Board denied the claim.  The Veteran appealed the April 2009 Board decision to the Court of Appeals for Veteran Claims (the Court), which in a February 2011 memorandum decision, vacated and remanded the claim for further proceedings consistent with the memorandum.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current lung disorder that manifests as subclinical COPD.

2.  The Veteran does not have asbestosis or any other asbestos-related disease. 

3.  The preponderance of the evidence indicates that Veteran's current lung disorder is not etiologically related to his military service.



CONCLUSION OF LAW

A lung disorder was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1137 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in June 2004 prior to the initial adjudication of the Veteran's claim.  A letter sent in March 2006 provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that the March 2006 letter was issued after the initial rating decision, the Board notes that the claim was thereafter readjudicated by way of a Supplemental Statement of the Case issued in June 2008.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran's service, VA and private treatment records have been obtained and he has been provided with VA examinations.  Records from the Social Security Administration (SSA) are also of record.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  The claim was remanded in November 2008 with instructions to provide the Veteran a VA examination.  There has been compliance with the remand directives.  The Board also obtained a VHA medical expert opinion regarding the Veteran's disorder in 2011.  The medical opinion contains a discussion of the pertinent evidence of record and the specialist's opinions are supported by adequate reasons and bases.  Thus, the opinion is adequate for adjudicative purposes.

The Veteran also has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his service connection claims.  Although the mandates of Bryant v. Shinseki, 23 Vet. App. 488 (2010) (see See 76 Fed. Reg. 52572 (Aug. 23, 2011) wherein VA amended its hearing regulations to clarify that the provisions regarding hearings before the agency of original jurisdiction do not apply to hearings before the Board) are no longer applicable, the Board notes that the undersigned VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection, such as soliciting testimony regarding specific symptoms in service and a continuity of similar symptoms since service.  Additionally, the Veteran volunteered his treatment history and his symptoms since service.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  No additional action in this regard is required.  

Analysis

The Veteran seeks entitlement to service connection for a lung disorder, to include COPD and asbestosis.  

At this time, the Board notes that there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure.  However, VA has several guidelines for compensation claims based on asbestos exposure.  VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005). Thus, in cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VA Manual M21-1, Part VI, para. 7.21 (October 3, 1997) provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1, Part VI, para 7.21(a).

The applicable section of Manual M21-1 also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  High exposure to respirable asbestos and a high prevalence of disease have been noted in insulation and shipyard workers, and this is significant considering that, during World War II, U.S. Navy veterans were exposed to chrysotile, amosite, and crocidolite that were used extensively in military ship construction. Furthermore, it was revealed that many of these shipyard workers had only recently come to medical attention because the latent period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of disease. Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found that provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a presumption of exposure to asbestos.  Medical nexus evidence is required in claims for asbestos related disease related to alleged asbestos exposure in service.  VA O.G.C. Prec. Op. No. 04-00.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  As discussed above, the record shows the RO substantially complied with the procedures for developing an asbestos-related claim.  The RO sent the Veteran correspondence requesting details surrounding the Veteran's claim, and correspondence received from the Veteran clearly demonstrates that he is aware of the nature of the disability he claims is related to asbestos exposure, the history of his exposure in service, and his history of employment after service.  Thus, no additional action in this regard is needed.

It is also noted that VA law and regulations provide that establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for certain chronic disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran served on active duty from November 1954 to June 1976.  Service personnel records show that during service the Veteran worked as a gas generator plant operator and a cryogenic fluids production technician, among other things.  

The Veteran's service treatment records show evidence of respiratory symptoms and complaints in service.  He was treated for a cold/upper respiratory infection on several occasions from 1963 to 1971, including treatment for acute bronchitis in July 1968.  The Veteran underwent a separation examination in January 1976 that included pulmonary function tests (PFT's) and a chest x-ray.  Evaluation of the lungs and chest was abnormal, with total vital capacity (TVC) 80 percent and forced expiratory volume (FEV) 75 percent on PFT.  The chest x-ray findings were "Repeat PA & Lat revealed linear bilateral increased lower lung field marking consistent with mild fibrotic changes.  There is no sign of acute pulmonary disease." A follow-up note dated February 3, 1976 indicates that everything was "ok" with respect to the Veteran's retirement physical examination, except for his PFT's; hence, he was being referred for further consultation.  The Veteran underwent an additional PFT on February 11, 1976.

Post-service private medical records reflect evidence of heavy smoking, as well as findings of COPD and emphysema.  In a March 1985 statement, Dr. R.S. stated that the Veteran was examined in February 1985 and had reported a history of smoking two packs of cigarettes a day for 21 years.  Dr. R.S. noted that current function studies revealed normal airflow without evidence of obstructive defect, in spite of the Veteran's history of smoking.  Also, an April 2000 treatment record by Dr. M.S. shows a diagnosis of COPD.  A June 2000 chest x-ray report shows a diagnosis of mild emphysema.  Private records from Dr. R.S. dated in June 2000 indicate that he believed the Veteran may have had decreased pulmonary function.  A November 2000 treatment record indicates that the Veteran had complaints of shortness of breath.  Medical reports dated in 2002 generally show normal respiratory examination findings.  Private treatment records from B.T. Medical Group and N.C. Pulmonary dated in 2005 and 2006 shows diagnoses of COPD and obstructive lung disease.   

The Veteran was afforded a VA examination in March 2008 in connection with his claim for service connection.  The VA examiner noted that the evidence from the Veteran's January 1976 retirement examination showed abnormalities upon PFT, and the FEV1/FVC was diminished (at 58 percent) on a repeat PFT.  The examiner also noted that the chest x-ray showed early evidence of mild fibrotic changes in the lower lung fields.  The examiner opined that these findings were consistent with early signs of COPD and represented evidence of the first manifestations of COPD in the Veteran.  The examiner also stated that the Veteran's current hypoxemia was as likely as not directly related his COPD.  However, in an April 2008 addendum, the VA examiner stated that his March 2008 reading of the spirometry was incorrect.  He also stated that he had reviewed the service treatment records again and found that the Veteran's spirometry in service was actually normal.  He concluded that there was no [current] evidence of COPD by spirometry and no evidence of COPD in service.  He further indicated that the etiology of the hypoxemia was not apparent, but was not related to any service-connected condition.  

Following the VA examiner's April 2008 addendum, evidence in the record reflects diagnoses of COPD.  Specifically, a private medical record from N.C. Pulmonary Consultants dated in April 2008 shows a diagnosis of COPD/hypoxemia.  Findings noted on a June 2008 VA computed tomography (CT) scan of the Veteran's thorax revealed a predominant pulmonary process of emphysema.  The evidence of record further shows that the Veteran had a 20 year history of smoking two to three packs a day.  He stopped smoking in 1985.

In September 2008 the Veteran testified at a hearing before the undersigned VLJ.  He explained that his maintenance duties of cleaning oxygen tanks and the oxygen tank supplies during military service exposed him to liquid oxygen and other chemicals including Difluoromethane, Carbon Tetoride, Tetoride and Trichloroethylene, and Trichloroethylene.  He also reported that he worked with asbestos.  He explained that he would take an apron of asbestos and cut it into little squares and use it as a heat shield when he had to repair inside a column.  He estimated that he used asbestos in this manner every two weeks throughout his military service.  The Veteran also testified that he first noticed "lung problems" immediately prior to retirement from service, and prior to his January 1976 retirement examination.  He reported that he received continuous treatment for his lungs at the Fitzsimmons Army Medical Center from 1976 to 1983.  He also noted that his respiratory problems continued throughout his civilian employment with Brax Air, which later became Union Carbide, but he denied exposure to any chemicals that he believed would have caused any problems. 
      
The RO has exhausted all efforts to locate copies of treatment records from the Fitzsimmons Army Medical Center from 1976 to 1983; none are available.  The earliest evidence of post-service treatment for a lung problem contained in the claims file is a March 1985 letter from a private physician (Dr. Sheets) addressed to Union Carbide, the Veteran's employer.  In this letter, Dr. Sheets discussed findings from a recent physical examination and noted that the Veteran's chest x-ray revealed some probable chronic fibrosis of the lungs.  Dr. Sheets also noted that function studies revealed normal airflow without evidence of an obstructive defect despite the [Veteran's] smoking history.

A copy of the Veteran's SSA disability records are in the claims file and provide some information about the Veteran's post-service employment with Union Carbide.  This information reveals that following military service, the Veteran had a 20-year employment history with Union Carbide as a loader I and fuel systems maintenance worker whose duties included filling trucks with liquid nitrogen and liquid oxygen.  
      
The case was referred to another VA physician in December 2008 for another medical opinion.  At this VA examination, the Veteran reported that he began to smoke in 1964 and continued to smoke two packs a day until March 1985.  He also reported that he occasionally sniffed or stuffed cigarettes earlier in life, but was unsure at what age he began.  In addition, the Veteran initially reported that the initial onset of his shortness of breath was in 1996 (in response to the examiner's direct question), but he later reported that he also experienced shortness of breath in service when engaged in high-impact activity or physical training.  Following a physical examination that included PFT's and an x-ray, the VA examiner provided a diagnosis of chronic obstructive sleep apnea treated with continuous positive airway pressure.  The VA examiner noted that the sleep apnea diagnosis was not made until 5 years ago and was not apparent during the Veteran's period of military service.  The examiner also diagnosed chronic obstructive lung disease secondary to a long history of heavy smoking, and noted that this diagnosis had a duration of greater than 10 years.  The VA examiner also stated that he did not see any evidence that the respiratory condition first manifested itself in active duty.  Finally, the VA examiner stated that there was insufficient evidence to warrant a diagnosis of acute or chronic asbestosis.  He explained that he looked for typical findings of pulmonary function tests and x-ray examination and found no stigmata of asbestos present.  The VA examiner indicated that such stigmata would be plural plaques on chest x-ray and a restrictive pattern on pulmonary function tests.  The VA examiner noted the pulmonary function tests were typical for COPD, not asbestosis, and the chest x-ray examination showed no evidence of asbestosis.  

In September 2011, the Board sought a medical opinion from a pulmonologist.  The pulmonologist was asked to determine whether the Veteran currently has a disability that manifests as asbestosis, an asbestos-related disease, COPD, or whether he had some other lung disability.  The pulmonologist was also asked to render an opinion as to whether it is at least as likely as not that the Veteran's current claimed disability had its onset in service, or is otherwise etiologically related his military service.  In October 2011, the Board received a response from a board-certified pulmonary specialist who indicated that he has been the medical director at a pulmonary function laboratory since 1978.  A brief summary of his detailed findings with supporting rationales is provided below. 

The specialist opined that the Veteran does not currently have COPD, an asbestos-related lung disease, or asbestosis.  He explained that the recent PFTs in December 2008 were normal.  Also, the spirometry and diffusing capacity tests in March 2008 were normal.  This was recent evidence of the Veteran not having either COPD or emphysema of sufficient clinical severity to cause debilitation.  He noted, however, that the evidence does reflect "subclinical COPD, viz. normal pulmonary function tests and minimal CT changes of emphysema."  He opined that the Veteran's past history of heavy smoking is clearly the cause of the subtle CT findings of emphysema.  

Regarding the January 1976 PFT results, the specialist indicated that these were in fact normal.  He explained that the notations "TVC" and "FEV" most likely represented typographical errors and referred to F(E)VC and FEV1, respectively.  He also indicated that the January 1976 chest x-ray findings were nonspecific, and other considerations included but were not limited to, suboptimal inspiration, obesity (there were several references to the Veteran being overweight), atelectasis, pneumonitis, and fibrosis.  The specialist further opined that a later x-ray taken in September 1976, which indicated that the Veteran's lungs were clear and chest was normal, was against both clinically significant COPD and pulmonary fibrosis.  

With respect to the February 1976 PFT results, the specialist stated that he agreed with the original interpretation that spirometry, based on FEV1/FEVC and FEVC, was normal.  He noted that the findings showed FVC-3.90 L (79 percent of the recorded predicted value, 4.96 L; this falls at the lower range of normal men); FEV1- 2.90 L (59 percent of the recorded predicted value "4.95 L").  He explained that the predicted value is unusually high and nearly identical to that recorded for the FEVC (4.95 v. 4.96) and may represent a transcription error.  The ratio FEV1-to-FVC was 74 percent- normal for a 38 year old man such as the Veteran.  Also, the Maximum Expiratory Flow Rate (MEFR) was 4.0 L/s (60 percent of the normal value, 6.6L) and the Maximum Voluntary Ventilation (MVV) was 105 LPM (below the recorded normal range of 140-169).  He further explained that pulmonary function tests are highly dependent on effort and the low values for MVV and MEFR suggest that effort was sub-optimal, yet adequate for interpretation.  

As for the 1985 chest x-ray finding of probable chronic fibrosis of the lungs, the specialist indicated that as with the January 1976 chest x-ray findings, the summary provided was limiting.  However, he opined that it was likely that for brevity the radiologist did not include a more complete listing of changes, such as atelectasis and pneumonitis.  He also pointed out that a later report indicated a reversible process such as atelectasis and pneumonitis.

With respect to the recent findings of hypoxemia/COPD of record, the pulmonary specialist opined that alcoholism, obesity, depression, and deconditioning (from orthopedic problems) contribute to loss of exercise tolerance and dyspnea on exertion, and are much more likely than COPD as the cause of the Veteran's symptoms.  He supported this opinion with a detailed discussion of the private consultants' findings and the Veteran's pertinent medical history. 

Finally, the specialist also addressed the contentions that the Veteran's current lung disorder was due to either his in-service exposure to various chemicals from his maintenance duties of cleaning oxygen tanks and the oxygen tank supplies, and/or his reported exposure to asbestos from taking apron of asbestos and cut it into little squares and use it as a heat shield when he had to repair inside a column.  The specialist opined that the Veteran's exposure to Carbon Tetoride, Trichloroethylene, and Freon cannot explain his subclinical COPD and he explained the rationale for this conclusion.  The specialist indicated that cutting an asbestos blanket to size and placing it around an item to be welded provides a small, but impossible to measure, exposure to asbestos fibers.  However, the Veteran does not have radiographic or PFT abnormalities, including body plethysmography, which are consistent with asbestos-related pleural disease and asbestosis.  He further explained that patients who develop radiographic and pulmonary function abnormalities have considerably higher exposures- such as mining asbestos mineral, wrapping and removing asbestos-covered pipes.

After reviewing all of the evidence of record, the Board finds that service connection for a chronic lung disorder, to include COPD and asbestosis, is not warranted.  In reaching this conclusion, the Board finds that the most probative medical evidence of record establishes that the Veteran currently has a lung disorder, namely sub-clinical COPD, which is manifested by minimal CT findings of emphysema.  Based upon the Veteran's duties in service and his personal testimony, the Board concedes that in-service exposure to asbestos and other chemicals was likely.  However, asbestos exposure, in and of itself, is not sufficient to warrant VA disability compensation.  Furthermore, even assuming that the Veteran was exposed to asbestos and chemicals during service, the preponderance of the evidence is against finding that the Veteran's current lung disorder was caused by such exposure.  The evidence also does not otherwise support a finding that a causal relationship exists between the Veteran's current lung disorder and any other aspect of his military service, other than the Veteran's smoking history.  

The Board finds that the October 2011 pulmonary specialist's opinion that the Veteran's current diagnosis is clearly attributable to his past history of heavy smoking, is highly probative as to the issue of causal nexus in this case.  The specialist's opinion with respect to the in-service clinical findings; the Veteran's noted post-service symptoms; and his current diagnosis is also found to be highly competent and highly persuasive.  The specialist was fully informed of the pertinent factual premises of the case from his review of the claims file and consideration of the Veteran's medical history.  The specialist reviewed and discussed the Veteran's in service and post service exposure and medical history.  Most importantly, the specialist found that the Veteran's pertinent clinical findings were normal during service and now.  His opinions are supported by a fully articulated, well-reasoned analysis and are consistent with other objective evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board also finds that while the probative value of the March 2008 VA medical opinion and April 2008 addendum may be diminished (because the examiner did not fully explain the basis for the change reflected by his addendum, other than to state that he interpreted the in-service spirometry results incorrectly); the April 2008 examiner's conclusion does not conflict with the October 2011 report.  The 2008 examiner essentially reached the same conclusion as did the pulmonary specialist, in finding that the Veteran's spirometry readings in service were normal and the recent pulmonary function tests in December 2008, which included spirometry, were normal and did not show evidence of COPD.  The specialist indicates that the current findings only show sub-clinical COPD.  

The December 2008 VA opinion also provides evidence against a causal nexus in this case, however, the Court has determined that that opinion is inadequate.  See the February 2011 memorandum decision.  Therefore, the Board is not relying on that opinion in denying the claim.

Nonetheless, there is no competent and probative medical opinion of record that links any current or claimed lung disorder to the Veteran's military service.  The Veteran has theorized that his current lung disorder was caused exposure to chemicals and asbestos in service.  He cites a continuity of symptoms, such as shortness of breath and decreased exercise tolerance in service and continuing afterwards, as support for this theory.  The Veteran is competent to testify as to observable respiratory symptoms and his statements are also found to be credible on this particular fact.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  Moreover, lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In this case, however, the Veteran is not considered competent to identify or diagnose a chronic lung disorder.  A diagnosis and determination as to the etiology of a chronic lung disorder, particularly where there is a history of heavy smoking and many other possible causative factors, is a complex medical question that is not the type of matter for which lay evidence is competent evidence.  Accordingly, the Veteran's lay statements regarding the presence of and etiology of his claimed disorder(s) are not competent or probative evidence supporting his claim.  See Kahana, 24 Vet. App. 428; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  There is no evidence in the record which establishes that the Veteran has any medical training or expertise.  Accordingly, he is not competent or qualified to render a medical opinion regarding the origin or etiology of his current lung disorder.  In any event, his statements regarding a continuity of symptoms even if they were found competent, credible, and probative, would be outweighed by the more probative and competent medical opinions provided by the March 2008 VA examiner and the October 2011 pulmonary specialist, which were based on examinations, a review of the claims folder and medical expertise, and were supported with detailed rationales.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Finally, the Board notes that the Veteran's claimed lung disorder or respiratory complaint has been directly and explicitly linked to his lengthy smoking history by the pulmonary specialist that reviewed his claim in October 2011.  For claims filed after June 9, 1998, such as the Veteran's claim, compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300.  

In sum, the preponderance of the evidence is against finding that the Veteran's claimed lung disorder was incurred in or is etiologically related to his military service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).  Accordingly, the claim for service connection for a lung disorder is denied.  


ORDER

Service connection for a lung disorder, to include COPD and asbestosis, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


